



Exhibit 10.1


SECOND AMENDMENT TO CREDIT AGREEMENT, FIRST AMENDMENT TO NOTES, FIRST AMENDMENT
TO SECURITY AGREEMENT AND FIRST AMENDMENT TO FEE LETTER


THIS SECOND AMENDMENT TO CREDIT AGREEMENT, FIRST AMENDMENT TO NOTES, FIRST
AMENDMENT TO SECURITY AGREEMENT AND FIRST AMENDMENT TO FEE LETTER (this
“Amendment”), dated as of May 25, 2016, with respect to that certain Credit
Agreement referenced below, is by and among CINER RESOURCES LP, a Delaware
limited partnership (formerly known as OCI Resources LP) (the “Borrower”), the
Lenders identified on the signature pages hereto, and BANK OF AMERICA, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer.


W I T N E S S E T H:


WHEREAS, the Borrower entered into that certain Credit Agreement, dated as of
July 18, 2013 (as amended, restated, amended and restated, modified,
supplemented, increased or extended from time to time, including pursuant to
that certain First Amendment to Credit Agreement dated October 30, 2014, the
“Credit Agreement”), with the Guarantors from time to time party thereto (if
any), the Lenders from time to time party thereto and Bank of America, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer;


WHEREAS, the Borrower has executed the Notes (as defined in the Credit
Agreement) in favor of the Lenders;


WHEREAS, the Borrower has entered into the Security Agreement (as defined in the
Credit Agreement) with the Administrative Agent;


WHEREAS, the Borrower has entered into the Fee Letter (as defined in the Credit
Agreement) with the Administrative Agent and the Arranger (as defined in the
Credit Agreement);


WHEREAS, the Borrower has requested certain modifications of the terms of the
Credit Agreement, the Notes, the Security Agreement and the Fee Letter; and


WHEREAS, the Lenders, by action of the Required Lenders, have agreed to the
requested modifications on the terms and conditions set forth herein.


NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:


1.    Defined Terms. Capitalized terms used herein but not otherwise defined
herein shall have the meanings assigned to such terms in the Credit Agreement.


2.    Amendments to the Credit Agreement.


(a)    The cover page of the Credit Agreement is hereby amended by (i) replacing
the phrase “OCI RESOURCES LP” with the phrase “CINER RESOURCES LP” and (ii)
replacing the phrase “Sole Book Manager” with the phrase “Sole Bookrunner”.




1





--------------------------------------------------------------------------------




(b)    The introductory paragraph of the Credit Agreement is hereby amended by
replacing the phrase “OCI RESOURCES LP” with the phrase “CINER RESOURCES LP”.


(c)    Section 1.01 of the Credit Agreement is hereby amended to include, in
appropriate alphabetical order, the following new definitions:


“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Ciner Holdings” means Ciner Wyoming Holding Co., a Delaware corporation.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clause (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
(d)    The following definitions in Section 1.01 of the Credit Agreement are
hereby amended in their respective entireties to read as follows:


“Arranger” means Merrill Lynch, Pierce, Fenner & Smith, Incorporated (or any
other registered broker-dealer wholly-owned by Bank of America Corporation to
which all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the date of this Agreement), in its
capacity as sole lead arranger and sole bookrunner.




2





--------------------------------------------------------------------------------




“Chemical” means Ciner Resources Corporation, a Delaware corporation.


“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent.


“Resource Partners” means Ciner Resource Partners LLC, a Delaware limited
liability company.


“Wyoming” means Ciner Wyoming LLC, a Delaware limited liability company.


(e)    The definition of “Base Rate” set forth in Section 1.01 of the Credit
Agreement is hereby amended by adding the following sentence as the last
sentence thereof:


Notwithstanding anything to the contrary herein, the Base Rate shall not be less
than zero.


(f)    The definition of “Defaulting Lender” set forth in Section 1.01 of the
Credit Agreement is hereby amended by replacing the phrase “or (i) had appointed
for it a receiver, custodian, conservator, trustee, administrator, assignee for
the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity;” with the phrase “, (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity or (iii) become the
subject of a Bail-In Action;”.


(g)    The definition of “OCI Holdings” set forth in Section 1.01 of the Credit
Agreement is hereby deleted in its entirety.
(h)    A new Section 6.24 is hereby added to Article VI of the Credit Agreement
to read as follows:
6.24    EEA Financial Institution.


No Loan Party is an EEA Financial Institution.


(i)    Section 8.11 of the Credit Agreement is hereby amended in its entirety to
read as follows:


8.11    Consolidated Fixed Charge Coverage Ratio.




3





--------------------------------------------------------------------------------




Permit the Consolidated Fixed Charge Coverage Ratio as of the end of any fiscal
quarter of the Borrower to be less than 1.00:1.00.


(j)    A new Section 11.21 is hereby added to Article XI of the Credit Agreement
to read as follows:


11.21    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.


Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by: (a) the application of any Write-Down and Conversion Powers by an
EEA Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and (b) the
effects of any Bail-in Action on any such liability, including, if applicable,
(i) a reduction in full or in part or cancellation of any such liability; (ii) a
conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or (iii) the variation of the terms
of such liability in connection with the exercise of the write-down and
conversion powers of any EEA Resolution Authority.


(k)    The Credit Agreement is hereby amended by replacing each instance of the
phrase “OCI Holdings” with the phrase “Ciner Holdings”.


3.    Each Note is hereby amended by replacing each instance of the phrase “OCI
Resources LP” with the phrase “Ciner Resources LP”.


4.    The Security Agreement is hereby amended by (a) replacing each instance of
the phrase “OCI Resources LP” with the phrase “Ciner Resources LP”, (b)
replacing each instance of the phrase “OCI Wyoming, L.P.” with the phrase “Ciner
Wyoming LLC” and (c) replacing the phrase “GP Interests” with the phrase
“Membership Interests” on Schedule 1.


5.    The Fee Letter is hereby amended by replacing each instance of the phrase
“OCI Resources LP” with the phrase “Ciner Resources LP”.


6.    Conditions Precedent. This Amendment shall be effective as of the date
hereof upon the satisfaction of the following conditions precedent:


(a)    Executed Amendment. Receipt by the Administrative Agent of this Amendment
duly executed by the Loan Parties, the Required Lenders, the Administrative
Agent, Swing Line Lender and L/C Issuer.


(b)    Responsible Officer’s Certificate. Receipt by the Administrative Agent of
a certificate of a Responsible Officer of each Loan Party, in form and substance
satisfactory to the Administrative Agent, (i) certifying that the Organization
Documents of such Loan Party attached


4





--------------------------------------------------------------------------------




thereto are true and correct as of the date of this Amendment and (ii)
certifying as to the identity, authority and capacity of each Responsible
Officer thereof authorized to act as a Responsible Officer in connection with
this Amendment.


(c)    Fees and Expenses. Receipt by the Administrative Agent of all
out-of-pocket fees and expenses required to be paid pursuant to the Credit
Agreement to the Administrative Agent on or before the date hereof.


7.    Counterparts. This Amendment may be executed in any number of
counterparts, each of which when executed and delivered shall be deemed to be an
original and it shall not be necessary in making proof of this Amendment to
produce or account for more than one such counterpart. Delivery by any party
hereto of an executed counterpart of this Amendment by facsimile or form of
electronic attachment (e.g., “.pdf”) shall be effective as such party’s original
executed counterpart and shall constitute a representation that such party’s
original executed counterpart will be delivered.


8.    Affirmations and Representations and Warranties of Loan Parties. Each of
the Loan Parties hereby affirms, represents and warrants that (a) the
representations and warranties set forth in Article VI of the Credit Agreement
and in each other Loan Document, and which are contained in any other document
furnished at any time under or in connection therewith, are true and correct in
all material respects (except for any representation or warranty that is
qualified by materiality or reference to Material Adverse Effect, in which case
such representation and warranty shall be true and correct in all respects) on
and as of the date hereof, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects (except for any representation or
warranty that is qualified by materiality or reference to Material Adverse
Effect, in which case such representation and warranty shall be true and correct
in all respects) as of such earlier date and (b) no Default or Event of Default
exists as of the date hereof or would result from a Credit Extension on the date
hereof or the application of the proceeds thereof.


9.    Affirmation of Obligations. The Loan Parties (a) affirm all of their
obligations under the Loan Documents and (b) agree that this Amendment and all
documents executed in connection herewith do not operate to reduce or discharge
their obligations under any Loan Document.


10.    Reaffirmation of Security Interests. Each Loan Party (a) affirms that
each of the Liens granted in or pursuant to the Loan Documents are valid and
subsisting and (b) agrees that this Amendment shall in no manner impair or
otherwise adversely effect any of the Liens granted in or pursuant to the Loan
Documents.


11.    Effectiveness of Amendment; No Other Changes. On and after the date
hereof, all references to the Credit Agreement, the Notes, the Security
Agreement or the Fee Letter in each of the Loan Documents shall hereafter mean
the Credit Agreement, the Notes, the Security Agreement or the Fee Letter, as
appropriate, as amended by this Amendment. Except as expressly modified hereby,
all of the terms of the Credit Agreement and the other Loan Documents, and any
other certificates, documents, agreements and instruments executed in connection
with the Loan Documents, remain in full force and effect. The execution,
delivery and effectiveness of this Amendment shall not, except as expressly
provided herein, operate as a waiver of any right, power or remedy of any Lender
or the Administrative Agent under any of the Loan Documents, nor constitute a
waiver of any provision of any of the Loan Documents.


12.    Fees and Expenses. The Loan Parties agree to pay all reasonable
out-of-pocket fees and expenses of the Administrative Agent in connection with
the preparation, execution and delivery of this


5





--------------------------------------------------------------------------------




Amendment, including without limitation the reasonable fees and expenses of
Moore & Van Allen PLLC, counsel to the Administrative Agent.


13.    Amendment is a Loan Document. Each of the parties hereto hereby agrees
that this Amendment shall be deemed to be, and is, a Loan Document.


14.    Governing Law. THIS AMENDMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR
CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING
OUT OF OR RELATING TO THIS AMENDMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK.




6





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the parties hereto has caused this Amendment to be
duly executed and delivered as of the date first above written.


BORROWER:
CINER RESOURCES LP,

a Delaware limited partnership
                        
By:    Ciner Resource Partners LLC
Its:    Sole General Partner


By: /s/ Kevin L. Kremke    
Name: Kevin L. Kremke
Title: Chief Financial Officer






[Signatures continue on following page]




























































    
    





--------------------------------------------------------------------------------






ARRANGER:            MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as Arranger


By: /s/ Allen Taylor            
Name: Allen Taylor
Title: Senior Vice President







--------------------------------------------------------------------------------






ADMINISTRATIVE
AGENT:            BANK OF AMERICA, N.A.,
as Administrative Agent


By: /s/ Roberto Salazar        
Name: Roberto Salazar
Title: Vice President









--------------------------------------------------------------------------------






LENDERS:            BANK OF AMERICA, N.A.,
as a Lender, L/C Issuer and Swing Line Lender


By: /s/ Ryan Maples            
Name: Ryan Maples
Title: Senior Vice President







--------------------------------------------------------------------------------






COMERICA BANK,
as a Lender


By: /s/ Aaron Perrault            
Name: Aaron Perrault
Title: Vice President







--------------------------------------------------------------------------------






PNC BANK, NATIONAL ASSOCIATION,
as a Lender


By: /s/ Robb Hoover            
Name: Robb Hoover
Title: Vice President





